         Case 1:20-cv-04284-RWL Document 35 Filed 01/25/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd Floor
                                                     New York, New York 10007
                              1/25/2021
                                                     January 25, 2021

VIA ECF

The Honorable Robert W. Lehrburger
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Int’l Refugee Assistance Project, Inc. v. U.S. Citizenship and Immigration Services,
               No. 20-cv-4284 (RWL)

Dear Judge Lehrburger:

        This Office represents U.S. Citizenship and Immigration Services (“USCIS”) in the above-
captioned matter brought pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552
et seq. I write respectfully pursuant to S.D.N.Y. Electronic Case Filing Rules & Instructions Part
21.7(b) to request that the Court seal filings that mistakenly contained sensitive or confidential
information.

        On January 22, 2021, I filed certain documents in connection with USCIS’s motion to
dismiss that the International Refugee Assistance Project, Inc. (“IRAP”) considered to contain
confidential or sensitive information concerning its client, whose records are the subject of IRAP’s
FOIA request that forms the basis of this lawsuit. Specifically, the sensitive information contained
in the publicly-filed documents consists of information identifying IRAP’s client, that he applied
for refugee status, and a short summary of the basis for his refugee claim.

       I have already contacted Your Honor’s Courtroom Deputy, who temporarily sealed Docket
Nos. 30-33 on January 23, 2021.1 I respectfully request that that the Court formally seal Docket
Nos. 30, 32, and 33, as well as any attached exhibits. Docket No. 31 does not contain any
confidential or sensitive information and can be unsealed. I will file redacted versions of Docket
Nos. 30, 32, and 33 as soon as practicable.




1
  I had also contacted the ECF Help Desk, but Your Honor’s Courtroom Deputy graciously
temporarily sealed the documents outside of business hours.
            Page 21:20-cv-04284-RWL
            Case   of 2             Document 35 Filed 01/25/21 Page 2 of 2




          We thank the Court and its staff for its consideration and assistance.


                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 United States Attorney for the
                                                 Southern District of New York

                                            By: /s/ Danielle J. Levine
                                                DANIELLE J. LEVINE
                                                Assistant United States Attorney
                                                Tel.: (212) 637-2689
                                                E-mail: danielle.levine@usdoj.gov


cc:       Counsel of Record




      The Clerk of the Court is directed to seal the listed documents for all parites.




                                                    1/25/2021
